Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01102-CR
____________
 
ROBRICHEE DANIEL JACKSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County, Texas
Trial Court Cause No.  935,001
 

 
M E M O R A N D U M  
O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated assault of a public servant and on August 19, 2003 was
sentenced to twenty-five years= imprisonment.  No
motion for new trial was filed.  Appellant
first filed his pro se notice of appeal on September 12, 2003, in the appellate
court, rather than with the trial court clerk as required.  See Tex.
R. App. P. 25.2(c).  The notice of appeal was thus untimely filed
with the trial court clerk on September 24, 2003.  Appellant did not file a motion for extension
of time to file the notice of appeal. 




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
The rules do not provide an exception for documents filed in the wrong
court.  See Rivera v. State, 940
S.W.2d 148, 149 (Tex. App.CSan Antonio 1996, no writ).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can
take no action other than to dismiss the appeal.  Slaton, 981 S.W.2d
at 210.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).